Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 1 of 21 PagelD# 309

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division
UNITED STATES OF AMERICA )
Vv. Criminal Action No. 1:07-cr-146
) Civil Action No. 1:16-cv-805
JUAN JIMENEZ-SEGURA )
MEMORANDUM OPINION

Defendant, Juan Jimenez-Segura, pled guilty in 2007 to two counts of using, carrying, and
brandishing a firearm during a “crime of violence,” in violation of 18 U.S.C. § 924(c). Defendant
was then sentenced to the mandatory minimum of 84 months’ imprisonment on the first § 924(c)
conviction and 300 months’ imprisonment on the second § 924(c) conviction, to be served
consecutively, for a total of 384 months’ imprisonment, Twelve years later, the Supreme Court
held in United States v. Davis, 139 S. Ct. 2319 (2019) that § 924(c)’s “crime of violence” residual
clause was unconstitutionally vague. See id. at 2336. And the Fourth Circuit in United States v.
Simms, 914 F.3d 229 (4th Cir. 2019) (en banc) held that conspiracy to commit Hobbs Act robbery
was not a “crime of violence” as that term is defined in § 924(c)(3). See id. at 233-34, 236. The
Fourth Circuit’s decision in Simms and the Supreme Court’s decision in Davis prompted the
Section 2255 motion at issue here. The central dispute between defendant and the government now
is whether defendant’s procedural default of his § 2255 claim should be excused under either the
cause-and-prejudice standard or the actual innocence standard.

For the reasons that follow, defendant’s § 2255 motion must be granted in part and denied

in part. Specifically, defendant’s § 2255 motion is granted insofar as defendant’s § 924(c)

conviction based on the predicate offense of conspiracy to commit Hobbs Act robbery is vacated,
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 2 of 21 PagelD# 310

and a resentencing hearing on defendant’s remaining § 924(c) conviction is scheduled for
September 25, 2020 at 9:00 a.m. Defendant’s § 2255 motion is denied in all other respects.
I.
The factual and procedural history of this criminal case provides important context for the
issues presented here. On April 19, 2007, a federal grand jury returned an eight-count Indictment
charging defendant with:

e Conspiracy to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count
1)

e Two counts of substantive Hobbs Act robbery, in violation of 18 U.S.C. § 1951
(Counts 2 and 3)

e Attempted Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count 4)
¢ Two counts of using, carrying, and brandishing a firearm during a crime of
violence, namely the Hobbs Act robberies charged in Counts 2 and 3, in violation
of 18 U.S.C. § 924(c) (Counts 5 and 6)
e Using, carrying, and brandishing a firearm during a crime of violence, namely the
attempted Hobbs Act robbery charged in Count 4, in violation of 18 U.S.C. § 924(c)
(Count 7)
e Using, carrying, and brandishing a firearm during a crime of violence, namely the
conspiracy to commit Hobbs Act robbery charged in Count 1, in violation of 18
U.S.C. § 924(c) (Count 8)
See Indictment (Dkt. 10). The charges in the Indictment arose out of defendant’s participation in
six armed robberies and three attempted armed robberies of check cashing stores between June
2005 and June 2006. Jd. On June 20, 2007, the government filed a criminal information charging
defendant with an additional § 924(c) offense predicated on another Hobbs Act robbery, namely a
September 14, 2005 robbery of a Money Post store in Riverdale, Maryland. See Criminal
Information (Dkt. 22).
On June 20, 2007, defendant pled guilty to two counts of using, carrying, and brandishing

a firearm in relation to a “crime of violence,” in violation of 18 U.S.C. § 924(c). See Plea

2
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 3 of 21 PagelD# 311

Agreement (Dkt. 24). Specifically, defendant pled guilty to (i) Count 8 of the Indictment, a § 924(c)
offense for which the underlying predicate “crime of violence” was the conspiracy to commit
Hobbs Act robbery charged in Count 1 of the Indictment, and (ii) the Criminal Information, a
Section 924(c) offense for which the underlying predicate “crime of violence” was the Hobbs Act
robbery of a Money Post store in Riverdale, Maryland on September 14, 2005. See id.

As part of the statement of facts in defendant’s plea agreement, defendant admitted that he
and another individual robbed the Money Post in Riverdale, Maryland of approximately $8,000
on September 14, 2005, and that defendant used, carried, and brandished a firearm in the
commission of that robbery. See Statement of Facts (Dkt. 25). Defendant further admitted that
from June 25, 2005 through June 2006, defendant conspired with other individuals to commit
additional robberies of check cashing stores in the Eastern District of Virginia and that defendant
or his co-conspirators used, carried, and brandished a firearm “in furtherance of the goal or
objective of the conspiracy and in order to take or attempt to take from the presence of employees
of each check cashing store...money belonging to the store.” /d. On June 20, 2007, the Court
accepted defendant’s guilty plea to Count 8 of the Indictment and to the Criminal Information. See
Minute Entry for Proceedings (Dkt. 23). Thereafter, on July 10, 2007, an Order issued granting the
government’s motion to dismiss Counts 1-7 of the Indictment pursuant to the terms of the parties’
plea agreement. See Order Dismissing Remaining Counts of the Indictment (Dkt. 26); Plea
Agreement (Dkt. 24), at 7.

Defendant’s plea agreement made abundantly clear the maximum penalties and the
mandatory minimum penalties pertinent to Count 8 of the Indictment and to the Criminal
Information, the charges to which defendant pled guilty. See Plea Agreement (Dkt. 24).

Specifically, defendant’s plea agreement made clear (i) that each § 924(c) offense was punishable
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 4 of 21 PagelD# 312

by amaximum term of life imprisonment, (ii) that conviction on Count 8 of the Indictment required
a mandatory minimum term of imprisonment of seven years pursuant to 18 U.S.C. § 924(c)(1),
(iii) that conviction on the Criminal Information required a mandatory minimum term of
imprisonment of twenty-five years pursuant to 18 U.S.C. § 924(c)(1),!' and (iv) that the two terms
of imprisonment were required to be served consecutively to one another. See id. Defendant
reviewed every part of the plea agreement with his attorney prior to agreeing to its terms
voluntarily, and defendant acknowledged knowingly and voluntarily agreeing to the terms of his
plea agreement in his plea colloquy. On October 26, 2007, defendant was sentenced to the
mandatory minimum term of imprisonment—84 months of imprisonment on Count 8 of the
Indictment and 300 months of imprisonment on the Criminal Information, to be served
consecutively to the 84 months on Count 8. See Judgment in a Criminal Case (Dkt. 35).
Accordingly, defendant was sentenced to a total term of 384 months of imprisonment. /d.
Defendant did not file a direct appeal of his conviction or his sentence.

On June 24, 2016, defendant, by counsel, filed a motion pursuant to 28 U.S.C. § 2255 to
vacate both of his § 924(c) convictions on the ground that the Supreme Court’s decision in Johnson
v. United States, 135 S. Ct. 2551 (2015) operated to invalidate his two § 924(c) convictions. See

Motion to Vacate Conviction under 28 U.S.C. § 2255 (Dkt. 38). On July 12, 2016, the government

 

! At the time of defendant’s conviction and sentencing in 2007, Section 924(c)(1) provided that a second § 924(c) .
conviction required the imposition of a 25-year mandatory minimum sentence to be served consecutively to any
other term of imprisonment. See 18 U.S.C. § 924 (2006). In December 2018, Congress enacted the First Step Act,
which reduced the mandatory minimum sentences for convictions under 18 U.S.C. § 924(c) for sentences imposed
after the passage of the Act. See Pub. L. No. 115-291, 132 Stat. 5194. Specifically, as part of the First Step Act,
Congress amended § 924(c) to eliminate the practice of “stacking” § 924(c) sentences for convictions that occur ina
single prosecution. See First Step Act § 403(a). In this respect, the phrase “second or subsequent conviction” was
replaced with “violation of this subsection that occurs after a prior conviction under this subsection has become
final.” See id. (emphasis added). Under the amended statute, a defendant convicted of multiple § 924(c) counts at the
same time is no longer subject to the mandatory 25-year penalty on the second § 924(c) conviction. Accordingly, if
defendant were sentenced today, his two § 924(c) convictions would require a mandatory minimum sentence of 14
years rather than a mandatory minimum sentence of 32 years.

4
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 5 of 21 PagelD# 313

filed a motion to dismiss defendant’s § 2255 motion. See Motion to Dismiss (Dkt. 39). On July
27, 2016, a Memorandum Opinion and Order issued granting the government’s motion to dismiss
and denying defendant’s § 2255 motion as untimely pursuant to § 2255(f)(3) because Johnson did
not recognize a right applicable to § 924(c) that would re-open Section 2255(f(3)’s one-year
statute of limitations (the “2016 § 2255 Opinion”). See United States v. Jimenez-Segura, 206 F.
Supp. 3d 1115, 1126-27 (E.D. Va. 2016). The 2016 § 2255 Opinion also concluded that both of
defendant’s § 924(c) convictions fell within the force clause of § 924(c), not the residual clause of
§ 924(c),? and therefore remained valid convictions after Johnson. See id. at 1132-34.

On September 20, 2016, defendant appealed the denial of his § 2255 motion. See Notice
of Appeal (Dkt. 44). While defendant’s appeal was pending, the Fourth Circuit decided United
States v. Simms, 914 F.3d 229 (4th Cir. 2019) (en banc), which held that § 924(c)’s residual clause
was void for vagueness and that, applying the categorical approach, conspiracy to commit Hobbs
Act robbery did not fall within § 924(c)’s force clause. See id. at 233-34, 236. Five months later,
the Supreme Court decided United States v. Davis, 139 S. Ct. 2319 (2019), which also held that
Section 924(c)’s residual clause was unconstitutionally vague. See id. at 2336. In light of the Fourth

Circuit’s decision in Simms and the Supreme Court’s decision in Davis, defendant’s appellate

 

2 Federal law, as codified at 18 U.S.C. § 924(c)(1)(A), provides that a person who uses or carries a firearm “during
and in relation to any crime of violence” or who “possesses a firearm” “in furtherance of any such crime” may be
convicted of both the underlying crime and the additional, distinct crime of utilizing a firearm in connection with a
“crime of violence.” See United States v. Simms, 914 F.3d 229, 233 (4th Cir. 2019) (en banc). Section 924(c)(3)
defines “crime of violence” as “an offense that is a felony” and:

(A) has as an element the use, attempted use, or threatened use of physical force against the person or
property of another, or

(B) that by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). Courts commonly refer to § 924(c)(3)(A) as the “force clause” and to § 924(c}(3)(B) as the
“residual clause.” Simms, 914 F.3d at 233.
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 6 of 21 PagelD# 314

counsel filed a motion to remand the matter to the district court for further proceedings on
November 25, 2019. On April 22, 2020, the Fourth Circuit granted defendant’s motion to remand.
See Remand Order (Dkt. 51). The Fourth Circuit expressed no opinion as to whether defendant is
entitled to relief on his § 2255 motion. See id.

That same day, April 22, 2020, an Order issued directing the parties to file supplemental
briefs that articulated the parties’ arguments under Davis and Simms. See Supplemental Briefing
Order (Dkt. 52). Defendant, by counsel, filed a supplement brief in support of his § 2255 motion
on May 28, 2020, the government filed its supplemental opposition to defendant’s § 2255 motion
on June 10, 2020, and defendant, by counsel, filed a supplemental reply brief on June 17, 2020.
See Defendant’s Supplemental Brief (Dkt. 55); Government’s Supplemental Opposition Brief
(Dkt. 57); Defendant’s Supplemental Reply Brief (Dkt. 59). Thus, the matter has been fully briefed
and is now ripe for disposition.

Il.

As an initial matter, it is important to set forth the matters on which the parties agree. First,
defendant concedes, and the government agrees, that defendant’s § 924(c) conviction arising from
the Criminal Information remains valid and lawful.? With respect to defendant’s § 924(c)
conviction arising from the Criminal Information, the Fourth Circuit, in a decision published after
the Supreme Court’s decision in Davis, has made clear that Hobbs Act robbery is a force clause
crime under § 924(c)(3)(A). See United States v. Mathis, 932 F.3d 242, 266 (4th Cir. 2019)
(affirming the defendants’ § 924(c) convictions based on the underlying offense of Hobbs Act
robbery because Hobbs Act robbery constitutes a “crime of violence” pursuant to the force clause

of § 924(c)). Every other circuit court that has addressed the issue has also sensibly concluded that

 

3 See Defendant’s Supplemental Brief, Dkt. 55, at 1; Government’s Supplemental Opposition Brief, Dkt. 57, at 5.
6
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 7 of 21 PagelD# 315

Hobbs Act robbery is a § 924(c) force clause crime, and therefore remains a valid predicate “crime
of violence” for a § 924(c) conviction.* And the “crime of violence” underlying defendant’s
Section 924(c) conviction arising from the Criminal Information is indisputably a substantive
Hobbs Act robbery offense, namely the September 14, 2005 armed robbery of a Money Post store
in Riverdale, Maryland. See Plea Agreement (Dkt. 24). Accordingly, defendant’s § 924(c)
conviction arising from the Criminal Information charge remains valid and lawful. It follows that
the 2016 § 2255 Opinion is reaffirmed with respect to its conclusions on defendant’s Criminal
Information Section 924(c) conviction.° Thus, it follows that defendant’s § 2255 motion to vacate
his § 924(c) conviction arising from the Criminal Information must be denied.

Second, the parties agree that defendant’s motion to vacate his § 924(c) conviction on

Count 8 is no longer untimely pursuant to § 2255(f)(3).° The Supreme Court’s 2019 decision in

 

4 See United States v. Garcia-Ortiz, 904 F.3d 102, 106-09 (1st Cir. 2018); United States v. Hill, 890 F.3d 51, 60 (2d
Cir. 2018); United States v. Robinson, 844 F.3d 137, 144 (3d Cir. 2016); United States v. Buck, 847 F.3d 267, 274—
75 (5th Cir. 2017); United States v. Gooch, 850 F.3d 285, 290-92 (6th Cir. 2017); United States v. Rivera, 847 F.3d
847, 848-49 (7th Cir. 2017); Diaz v. United States, 863 F.3d 781, 783-84 (8th Cir. 2017); United States v. Melgar-
Cabrera, 892 F.3d 1053, 1060-66 (10th Cir.), cert. denied, 139 S. Ct. 494 (2018); United States v. St. Hubert, 883
F.3d 1319, 1328-29 (11th Cir. 2018); see also United States v. Howard, 650 F. App’x 466, 468 (9th Cir. 2016).

> Specifically, the 2016 § 2255 Opinion concluded that defendant’s § 924(c) conviction on the Criminal Information
fell within § 924(c)’s force clause and therefore remained a valid § 924(c) conviction, See United States v. Jimenez-
Segura, 206 F. Supp. 3d 1115, 1132-34 (E.D, Va. 2016). The 2016 § 2255 Opinion further concluded that
defendant’s § 2255 claim was untimely because the Supreme Court in Johnson did not recognize a right applicable
to defendant’s § 924(c) Criminal Information conviction that would re-open Section 2255(f)(3)’s one-year statute of
limitations. See id. at 1126-27.

® Notably, the 2016 § 2255 Opinion correctly concluded that in 2016, defendant’s § 2255 petition was untimely
because the Supreme Court in Johnson did not recognize a right applicable to § 924(c) that would re-open Section
2255(f){3)’s one-year statute of limitations. As the Fourth Circuit later explained in United States v. Brawn, 868
F.3d 297 (4th Cir. 2017), cert. denied, 139 S. Ct. 14 (2018), “ifthe existence of a right remains an open question as a
matter of Supreme Court precedent, then the Supreme Court has not ‘recognized’ that right” for purposes of Section
2255(f)(3). id. at 301. Thus, the Fourth Circuit concluded that the Supreme Court’s decision in Beckles v. United
States, 137 S. Ct. 886 (2017) “confirm[ed] that the Supreme Court has yet to recognize a broad right invalidating all
residual clauses as void for vagueness simply because they exhibit wording similar to ACCA’s residual clause.” Jd.
at 302. Accordingly, the 2016 § 2255 Opinion correctly concluded that in 2016, defendant’s § 2255 petition was
untimely pursuant to § 2255(f)(3). But, as noted, the Supreme Court’s 2019 decision in Davis directly addressed the
constitutionality of § 924(c)’s residual clause. Thus, defendant’s § 2255 motion to vacate his § 924(c) conviction on
Count 8 is no longer untimely.
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 8 of 21 PagelD# 316

Davis directly addressed the constitutionality of § 924(c)’s residual clause. In light of Davis, the
government no longer raises a timeliness defense to defendant’s habeas petition, and timeliness on
collateral review is an affirmative defense. See Day v. McDonough, 547 U.S. 198, 211 n.11 (2006)
(holding that a district court would not be at liberty to disregard the government’s choice to waive
a statute of limitations defense). Accordingly, the timeliness of defendant’s habeas petition is no
longer at issue with respect to his § 924(c) conviction on Count 8 of the Indictment.

Third, it is undisputed that under Simms and Davis conspiracy to commit Hobbs Act
robbery no longer qualifies as a “crime of violence” sufficient to support a § 924(c) conviction.’
Thus, defendant argues, and the government concedes, that intervening Supreme Court and Fourth
Circuit case law have made it legally impossible for the government to sustain defendant’s § 924(c)
conviction on Count 8 of the Indictment on the merits because the predicate offense charged,
conspiracy to commit Hobbs Act robbery, is not a “crime of violence” as that statutory phrase is
now defined in § 924(c). See United States v. Randall, 171 F.3d 195, 208-09 (4th Cir. 2003)
(holding that “the government was required to prove the elements of the charged § 924(c) predicate
offense”). In this respect, it is well-established that a conviction for a constitutionally invalid
crime is a ground for collateral relief. See Bousley v. United States, 523 U.S. 614, 621 (1998).

Although the parties agree on a number of issues, two significant disputes remain, namely

(i) whether defendant’s procedural default on his habeas claim should be excused under either the

 

7 See Defendant’s Supplemental Brief, Dkt. 55, at 2-3; Government Response to Defendant’s Motion to Remand,
United States v. Jimenez-Segura, No. 16-7277, Doc. No. 35, at 8 (Dec. 6, 2019).

8 See also United States v. Adams, 814 F.3d 178 (4th Cir. 2016) (vacating the defendant’s conviction under 18
U.S.C. § 922(g)(1) on collateral review because one of defendant’s predicate felony convictions, necessary to prove
the § 922(2)(1) offense, was no longer valid under intervening Fourth Circuit case law); United States v. Reed, No.
1:13-CR-00004, 2020 WL 972897, at *4 (E.D. Va. Feb. 28, 2020) (“As in Adams, intervening Supreme Court and
Fourth Circuit case decisions make it legally impossible for the Government to sustain [defendant]’s § 924(c)
conviction based on one of the essential elements of that offense alleged in the Indictment, the predicate Hobbs Act
conspiracy charge.”).
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 9 of 21 PagelD# 317

cause-and-prejudice standard or the actual innocence standard and (ii) in the event that defendant
is entitled to relief on his habeas claim, what relief is appropriate here.
II.

As noted, defendant did not file a direct appeal of his conviction or his sentence. Generally,
“claims not raised on direct appeal cannot be raised on collateral review” because the defendant
has procedurally defaulted on those claims. Massaro vy. United States, 538 U.S. 500, 504 (2003)
(citing United States v. Frady, 456 U.S. 152, 167-168 (1982); Bousley v. United States, 523 U.S.
614, 621-622 (1998)). The Supreme Court has made clear that the “procedural-default rule is
neither a statutory nor a constitutional requirement, but it is a doctrine adhered to by the courts to
conserve judicial resources and to respect the law’s important interest in the finality of judgments.”
Id. Where, as here, a defendant has procedurally defaulted a claim by failing to raise it on direct
review, the claim may be raised collaterally only if the defendant can first demonstrate either (4)
“cause” and actual “prejudice,” or (ii) that defendant is “actually innocent.” Bousley v. United
States, 523 U.S. 614, 622 (1998).

Defendant argues that his § 2255 motion meets both the cause-and-prejudice standard and
the actual innocence standard thereby excusing his procedural default. Predictably, the government
contends that defendant meets neither standard to excuse procedural default. For the reasons that
follow, defendant meets the cause-and-prejudice standard to excuse his procedural default, and
therefore, his § 2255 motion to vacate his § 924(c) conviction on Count 8 of the Indictment must

be granted.

 

* For the cause-and-prejudice standard, the Supreme Court in Bousley cites Murray v. Carrier, 477 U.S. 478, 485
(1986) and Wainwright v. Sykes, 433 U.S. 72, 87 (1977). For the actual innocence standard, the Supreme Court in
Bousley cites Murray v. Carrier, 477 U.S. 478, 496 (1986) and Smith v. Murray, 477 U.S. 527, 537 (1986).

9
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 10 of 21 PagelD# 318

A.

Defendant argues that he meets the cause-and-prejudice standard to excuse his procedural
default because the constitutional vagueness claim in Davis was so novel that its legal basis was
not available to defendant’s counsel at the time of defendant’s default, and defendant suffered
prejudice because he was sentenced to a term of imprisonment on a constitutionally invalid
conviction. In contrast, the government contends that vagueness challenges to criminal statutes are
not novel claims and that defendant was not prejudiced because had defendant argued that
conspiracy to commit Hobbs Act robbery was not a “crime of violence” prior to defendant’s guilty
plea, the government would have substituted Count 8 for one of the other § 924(c) charges in the
Indictment in defendant’s plea agreement. For the reasons that follow, defendant meets the cause-
and-prejudice standard to excuse procedural default in the circumstances presented here.

A change in law may constitute cause for a procedural default if it creates “a claim that ‘is
so novel that its legal basis is not reasonably available to counsel.’” Bousley v. United States, 523
U.S. 614, 622 (1998) (quoting Reed v. Ross, 468 U.S. 1, 16 (1984)). In Reed, the Supreme Court
identified three situations in which an attorney may lack a “reasonable basis” to raise a novel claim:

First, a decision of this Court may explicitly overrule one of our precedents.
Second, a decision may “overtur[n] a longstanding and widespread practice to
which this Court has not spoken, but which a near unanimous body of lower court
authority has expressly approved.” And, finally, a decision may “disapprov[e] a
practice this Court arguably has sanctioned in prior cases.”
Reed, 468 U.S. at 17 (alterations in original) (internal citations omitted) (quoting United States v.
Johnson, 457 U.S. 537, 551 (1982)).
Here, defendant has shown cause for failing to assert a vagueness challenge to the residual

clause of § 924(c) on direct appeal pursuant to the third category identified in Reed. Specifically,

the Supreme Court’s decisions, first in Johnson and later in Davis, disapproved “a practice [the

10
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 11 of 21 PagelD# 319

Supreme] Court arguably has sanctioned in prior cases.” Reed, 468 U.S. at 17. Although the
government correctly points out that courts have been striking down or refusing to apply criminal
statutes on constitutional vagueness grounds since the early 1800s,'° this argument misses the
mark; the question is not whether a reasonable basis existed to challenge statutes on constitutional
vagueness grounds generally, but whether a reasonable basis existed to challenge the constitutional
vagueness of this statute in this specific context. As the following discussion demonstrates, there
was no reasonable basis for defendant to challenge the constitutional vagueness of § 924(c)’s
residual clause at the time defendant pled guilty and was sentenced.

In this respect, Judgment in defendant’s case was entered on October 26, 2007. See
Judgment (Dkt. 35). On April 18, 2007, six months prior to the entry of Judgment in defendant’s
case, and only two months prior to defendant’s guilty plea, the Supreme Court expressly rejected
a vagueness challenge to the Armed Career Criminal Act’s (“ACCA”) nearly identically worded
residual clause in James v. United States, 550 U.S. 192 (2007). Indeed, the majority in James
explicitly stated that they were “not persuaded by [the dissent’s] suggestion—which was not
presented by James or his amici—that the residual provision is unconstitutionally vague.” See id.
at 210 n.6. Four years later, in 2011, the Supreme Court reaffirmed James in Sykes v. United States,
564 U.S. 1 (2011), in which the Supreme Court held that “{t]he residual clause...states an
intelligible principle and provides guidance that allows a person to conform his or her conduct to
the law.” Jd. at 33. Moreover, every circuit court to consider the question prior to the Supreme

Court’s decision in Johnson had upheld the ACCA residual clause against constitutional vagueness

 

10 See Sessions v. Dimaya, 138 S. Ct. 1204, 1225-27 (2018) (Gorsuch, J., concurring) (citing early American
practice, for example The Enterprise, 8 F. Cas. 732 (No. 4,499) (C.C.N.Y. 1810)).

11
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 12 of 21 PagelD# 320

attack.!! But in 2015, the Supreme Court invalidated the ACCA’s residual clause as
unconstitutionally vague in Johnson v. United States, 135 S. Ct. 2551 (2015). In doing so, the
Supreme Court recognized it previously had “rejected suggestions by dissenting Justices that the
residual clause violates the Constitution’s prohibition of vague criminal laws” in James and Sykes
and declared that “[o]Jur contrary holdings in James and Sykes are overruled.” Jd. at 2556, 2563.
Given the similarity between the ACCA’s residual clause and § 924(c)’s residual clause, it
is clear that defendant meets the third circumstance identified in Reed to satisfy cause to excuse
procedural default. Specifically, the decision in Johnson disapproved “a practice [the Supreme]
Court arguably has sanctioned in prior cases.” Reed, 468 U.S. at 17 (quoting United States v.
Johnson, 457 U.S. 537, 551 (1982)). Prior to Johnson, the Supreme Court had expressly concluded
that “crime of violence” residual clause definitions were constitutional, and thus the Supreme
Court’s jurisprudence prior to Johnson effectively foreclosed a reasonable basis to challenge
Section 924(c)’s residual clause on vagueness grounds. Although “futility cannot constitute cause
if it means simply that a claim was unacceptable to that particular court at that particular time,”!”
here, rather than the claim in question simply being unacceptable within the Fourth Circuit, the

Supreme Court had expressly held multiple times that the ACCA residual clause was not

unconstitutionally vague, and a unanimous body of lower-court precedent had similarly rejected

 

" See, e.g., United States v. Hart, 674 F.3d 33, 41 n.3 (1st Cir. 2012); Harrington v. United States, 689 F.3d 124,
137 & n.9 (2d Cir. 2012); United States v. Blair, 734 F.3d 218, 223 n.5 (3d Cir. 2013); United States v. Hudson, 673
F.3d 263, 268-69 (4th Cir. 2012); United States v. Gore, 636 F.3d 728, 742 (5th Cir. 2011); United States v, Phillips,
752 F.3d 1047, 1051-52 (6th Cir. 2014); United States v. Jones, 689 F.3d 696, 704-05 (7th Cir. 2012); United States
v. Brown, 734 F.3d 824, 827 (8th Cir. 2013); United States v. Spencer, 724 F.3d 1133, 1145-46 (9th Cir. 2013);
United States v. Orona, 724 F.3d 1297, 1310-11 (10th Cir. 2013); United States v. Weeks, 711 F.3d 1255, 1262
(11th Cir. 2013).

In addition, no circuit cases have been found in which § 924(c)’s residual clause was even challenged as
unconstitutionally vague prior to Johnson.

'2 Bousley v. United States, 523 U.S. 614, 623 (1998).
12
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 13 of 21 PagelD# 321

vagueness challenges to similarly worded residual clauses. Cf Bousley, 523 U.S. at 622
(explaining that the claim in question in Bous/ey was “surely not a novel one” because “at the time
of petitioner’s [guilty] plea, the Federal Reporters were replete with cases involving challenges”
like the one petitioner had defaulted).

Thus, defendant meets the cause standard to excuse procedural default where, as here, the
Supreme Court’s jurisprudence, and the prevailing case law in every circuit, “arguably has
sanctioned” the challenged issue at the time that a defendant could have filed a direct appeal.'
Reed, 468 U.S. at 17. At the time defendant pled guilty and was sentenced in 2007, there was
Supreme Court authority upholding the ACCA’s similarly worded residual clause, and there was
no published authority questioning the validity of § 924(c)’s residual clause. Thus, at the time
defendant was sentenced in 2007, a vagueness challenge to § 924(c)’s residual clause was not
reasonably available to defendant. Accordingly, defendant has established cause sufficient to
excuse procedural default on his challenge to his § 924(c) conviction based on § 924(c)’s residual

clause. !4

 

'5 The government’s argument that cause to excuse procedural default does not exist here via analogy to Apprendi
claims plainly fails. Apprendi held that any fact that increases a defendant’s sentence beyond the statutory maximum
(besides a prior conviction) must be found by a jury beyond a reasonable doubt. Apprendi v. New Jersey, 530 U.S.
466, 490 (2000). The government states that after Apprendi was decided, the courts of appeals rejected attempts by
federal prisoners to invoke Apprendi in their § 2255 proceedings where the defendants had failed to raise Apprendi-
type objections at sentencing or on direct appeal, in large part because other defendants had been raising similar
challenges well before Apprendi was decided. See, e.g. United States v, Sanders, 247 F.3d 139, 145-46 (4th Cir.
2001) (holding that defendants could not establish cause for failing to raise Apprendi claims because “defendants
had been making Apprendi-like arguments ever since the Sentencing Guidelines came into being”). But Apprendi,
unlike Johnson, did not explicitly overrule prior Supreme Court precedent in reaching its ruling, and Apprendi’s
tule, unlike Johmson’s rule, was not retroactively applicable to cases on collateral review. Thus, as the Eleventh
Circuit has sensibly concluded, “[b]ecause the Supreme Court explicitly overruled itself when it announced its new
rule in Johnson, and because that rule is retroactively applicable, Reed is squarely on point and mandates the
conclusion that [defendant] had cause for failing to assert a vagueness challenge to the ACCA’s residual clause on
direct appeal.” Rose v. United States, 738 F. App’x 617, 628 n.7 (11th Cir. 2018). The same conclusion follows from
defendant’s failure to assert a vagueness challenge to § 924(c)’s residual clause on direct appeal in this case.

‘4 Other district courts in the Eastern District of Virginia have sensibly reached the same conclusion. See, e.g.,
United States v. White, No. 3:08CR171, 2019 WL 4675370, at *6 (E.D. Va. Sept. 25, 2019); United States v.
Douglas, 406 F. Supp. 3d 541, 547 (E.D. Va. 2019); Rayer v. United States, 324 F. Supp. 3d 719, 735 (E.D. Va.

13
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 14 of 21 PagelD# 322

To satisfy the cause-and-prejudice standard, a defendant must also establish prejudice. To
show actual prejudice, a defendant must “demonstrate that the error worked to his ‘actual and
substantial disadvantage,’ not merely that the error created a ‘possibility of prejudice.’” Satcher v.
Pruett, 126 F.3d 561, 572 (4th Cir. 1997) (quoting Murray v. Carrier, 477 U.S. 478, 494 (1986)).
In this case, it is now clear that defendant’s § 924(c) conviction on Count 8 of the Indictment is
unconstitutional under Simms and Davis. Specifically, conspiracy to commit Hobbs Act robbery,
the predicate “crime of violence” charged in Count 8 of the Indictment, is not a “crime of violence”
under § 924(c)’s force clause, and § 924(c)’s residual clause is unconstitutionally vague. See
United States v. Davis, 139 S. Ct. 2319, 2336 (2019); United States v. Simms, 914 F.3d 229, 233-
34, 236 (4th Cir. 2019) (en banc). Thus, defendant is currently sentenced to 84 months’
imprisonment for a constitutionally invalid crime. Because defendant is currently sentenced to 84
months’ imprisonment for a constitutionally invalid offense, it follows that defendant has
demonstrated an error that “worked to his actual and substantial disadvantage.” Satcher v. Pruett,
126 F.3d 561, 572 (4th Cir. 1997). Accordingly, defendant has made the requisite prejudice
showing to satisfy the cause-and-prejudice standard to excuse procedural default on his § 2255
motion. See United States v. Garcia, 811 F. App’x 472, 480 (10th Cir. 2020) (holding that a
conviction under Section 924(c)’s residual clause is “not authorized by law” after Davis, and that
a sentence not authorized by law “is certainly an actual and substantial disadvantage of
constitutional dimensions” sufficient to meet the prejudice prong to excuse procedural default for

a § 2255 motion).!5

 

2018); Snow v. United States, No. 1:13-CR-350-1, 2020 WL 1879018, at *10 (E.D. Va. Apr. 15, 2020); United
States v. Acker, No. 1:12-cr-291; Dkt. 79, at 6-7 (E.D. Va. May 6, 2020); see also United States v. Bennerman, 785
F. App'x 958, 963 (4th Cir. 2019) (holding that procedural default did not bar a defendant’s Johnson-based
challenge to a sentence under the ACCA because the challenge was not “reasonably available” before Johnson).

'S Although the Fourth Circuit has not specifically addressed this issue since Davis, the Fourth Circuit has held that
“[bJecause an erroneous conviction and an accompanying sentence, even a concurrent sentence, can have significant

14
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 15 of 21 PagelD# 323

Seeking to avoid this conclusion, the government argues that had defendant argued that
conspiracy to commit Hobbs Act robbery was not a “crime of violence,” the government simply
would “have reconfigured [defendant’s] plea to include one of the alternative § 924(c) counts
predicated on substantive Hobbs Act robbery.” See Government’s Supplemental Opposition Brief,
Dkt. 57, at 15. In essence, the government argues that defendant must show that he suffered
prejudice in light of all the charges brought against him in the Indictment, not solely the conviction
collaterally attacked via his habeas petition. But the government’s desired interpretation of the
prejudice prong to excuse procedural default is far too broad and is unsupported by controlling
case law.

Indeed, the government primarily relies on a single district court opinion from the Western
District of North Carolina that has applied the prejudice prong by considering the dismissed counts
in an indictment. See McKinney v. United States, No. 112-CR-85, 2020 WL 475196, at *5
(W.D.N.C. Jan, 29, 2020), appeal docketed, No. 20-6396 (4th Cir. Mar. 24, 2020). But that
decision is both distinguishable and unpersuasive. Closely read, that decision focuses on the actual
innocence standard to excuse procedural default, not the cause-and-prejudice standard, and the
decision merely applies the conclusion reached in its actual innocence analysis to its prejudice
analysis. Specifically, in McKinney, the court held that the defendant in that case failed to
demonstrate prejudice because the defendant allegedly “would have been in the same position,

regardless of his assertion of a constitutional challenge to the § 924(c) charge predicated on [a]

 

collateral consequences, the fact that [defendant’s] sentence would not change does not bar his [§ 2255] claim”
based on a lack of prejudice. United States v. Adams, 814 F.3d 178, 181 (4th Cir. 2016). Since the Fourth Circuit has
held that a constitutionally invalid conviction that does not change a defendant’s sentence constitutes prejudice, it
follows that a constitutionally invalid conviction that mandates a consecutive term of imprisonment must constitute
prejudice. Other district courts in the Eastern District of Virginia have sensibly concluded that § 924(c) convictions
collaterally attacked after Davis meet the prejudice prong to excuse procedural default under the case-and-prejudice
standard. See, e.g., United States v. White, No. 3:08CR171, 2019 WL 4675370, at *6 (E.D. Va, Sept. 25, 2019);
United States v. Douglas, 406 F. Supp. 3d 541, 547 (E.D. Va. 2019); Royer v. United States, 324 F. Supp. 3d 719,
736 (E.D. Va. 2018).

15
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 16 of 21 PagelD# 324

Hobbs Act conspiracy” due to the existence of a dismissed § 924(c) count with a valid predicate
offense. Id. at *5-6. But the McKinney opinion provided no authority for its conclusion that the
defendant in that case could not show prejudice due to the existence of a dismissed § 924(c) count
with a valid predicate offense. Instead, the McKinney opinion arrived at its conclusion after
determining that the defendant in that case did not meet the actual innocence standard to excuse
procedural default—a standard that does require a defendant to show actual innocence of more
serious charges foregone by the government in plea bargaining in order to excuse procedural
default. See Bousley v. United States, 523 U.S. 614, 624 (1998).

In contrast to the conclusion reached in McKinney, the Supreme Court has made clear that
a defendant need not show actual innocence to demonstrate prejudice for the purpose of excusing
procedural default. See Schlup v. Delo, 513 U.S. 298, 327 (1995) (stating that the requirement that
a defendant “must show that it is more likely than not that no reasonable juror would have
convicted him,” i.e., the actual innocence standard, is a “stronger showing than that needed to
establish prejudice”). Unlike the actual innocence standard to excuse procedural default, the
prejudice prong of the cause-and-prejudice standard to excuse procedural default does not require
consideration of the charges foregone by the government in the course of plea bargaining. No
controlling or persuasive authority has been presented that concludes otherwise, and the
controlling authority that does exist makes clear that the cause-and-prejudice standard and the
actual innocence standard are distinct standards to excuse procedural default with independent
requirements. Accordingly, it is inappropriate to adopt the government’s interpretation of the
prejudice prong, which necessarily broadens the relevant considerations for the cause-and-
prejudice standard to include certain requirements of the actual innocence standard to excuse

procedural default.

16
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 17 of 21 PagelD# 325

In sum, defendant meets the cause-and-prejudice standard to excuse his procedural default
because at the time of defendant’s plea and sentence in 2007, a vagueness challenge to § 924(c)’s
residual clause was not reasonably available to defendant and because defendant’s term of
imprisonment on a constitutionally invalid conviction constitutes actual prejudice. Accordingly,
defendant’s § 2255 motion to vacate his § 924(c) conviction on Count 8 of the Indictment must be
granted.

B.

Because defendant’s § 2255 motion meets the cause-and-prejudice standard to excuse
procedural default, it is not necessary to determine whether defendant meets the actual innocence
standard. It is nonetheless appropriate to set forth the requirements to meet the actual innocence
standard here.

To establish actual innocence, defendant “must demonstrate that, ‘in light of all the
evidence,’ it is more likely than not that no reasonable juror would have convicted him.” Bousley
v. United States, 523 U.S. 614, 623 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327-328 (1995)).

itty

Importantly, the Supreme Court has made clear that “‘actual innocence’ means factual innocence,
not mere legal insufficiency.” Jd. at 623-24 (citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).
In Bousley, the Supreme Court further stated that “[i]n cases where the Government has forgone
more serious charges in the course of plea bargaining, petitioner’s showing of actual innocence
must also extend to those charges.” Jd. at 624.

In this respect, the Seventh and D.C. Circuit’s have sensibly concluded that Bousley’s logic
requires that a defendant show actual innocence not only as to more serious charges foregone by

the government in exchange for a plea, but also to equally serious charges foregone by the

government in exchange for a plea, See United States vy. Caso, 723 F.3d 215, 221-22 (D.C. Cir.

17
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 18 of 21 PagelD# 326

2013); Lewis v. Peterson, 329 F.3d 934, 936-37 (7th Cir. 2003). Although the Fourth Circuit has
not directly addressed this specific issue, it has stated that “a defendant making a claim of actual
innocence after a negotiated guilty plea must show that he is factually innocent of the underlying
criminal conduct.” United States v. Adams, 814 F.3d 178, 184 (4th Cir. 2016) (concluding that in
that case “the dismissed counts related to separate allegations of different criminal conduct”).
Given the circuit courts’ interpretation of Bousley’s plea bargaining language in Caso, Lewis, and
Adams, only an American legal mind could concoct an analysis that would lead to the implausible
conclusion that defendant is actually factually innocent in this case, In any event, given the result
reached on the cause-and-prejudice standard in Part III.A supra, it is ultimately unnecessary to
reach or decide this issue here.
IV.

Now that it has been determined that defendant is entitled to § 2255 relief with respect to
his § 924(c) conviction based on Count 8 of the Indictment, it is appropriate to consider what relief
is appropriate. Defendant argues that vacating defendant’s § 924(c) conviction on Count 8 of the
Indictment and ordering defendant’s immediate release without conducting a resentencing is the
most appropriate remedy. In response, the government argues that defendant’s conviction on
Count 8 of the Indictment should be reformed to a conviction for the underlying predicate, namely
conspiracy to commit Hobbs Act robbery, and that in any event, a resentencing should be held on
defendant’s still valid § 924(c) conviction on the Criminal Information. For the reasons that follow,
the appropriate remedy here is to resentence defendant on the valid § 924(c) conviction on the
Criminal Information.

First, the government argues that defendant’s § 924(c) conviction on Count 8 of the

Indictment should be reformed to a conviction for the underlying predicate, namely conspiracy to

18
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 19 of 21 PagelD# 327

commit Hobbs Act robbery. In this respect, the Supreme Court has concluded that a court may
“direct the entry of judgment for a lesser-included offense when a conviction for a greater offense
is reversed on grounds that affect only the greater offense.” Rutledge v. United States, 517 U.S.
292, 306 (1996); see also United States v. Ford, 750 F.3d 952, 955 (4th Cir. 2014) (noting that a
court may direct the entry of judgment on a lesser included offense so long as “there is sufficient
evidence to sustain a finding of guilt on all elements of the lesser offense”). But in Rutledge, the
Supreme Court case that the government primarily relies on, the Supreme Court concluded that
“the presumption that Congress intended to authorize only one punishment” applied to lesser-
included offenses. See id. at 307. In contrast, § 924(c) mandates “a distinct penalty, one that must
be imposed ‘in addition to the punishment provided for [the predicate] crime of violence or drug
trafficking crime.’” Dean v. United States, 137 8. Ct. 1170, 1174 (2017) (quoting § 924(c)(1)(A)).
Accordingly, as other district courts have correctly concluded, conspiracy to commit Hobbs Act
robbery is not a lesser-included offense of a § 924(c) charge.'®

Second, the parties disagree as to whether a resentencing is appropriate or whether
defendant should be immediately released. As an initial matter, both defendant and the government
appear to have mistakenly concluded that defendant’s sentence on the remaining, valid § 924(c)
conviction on the Criminal Information is 84-months’ imprisonment.!? The Judgment in this case

makes abundantly clear that defendant was sentenced to 84-months’ imprisonment on Count 8 of

 

'6 See, e.g., Williams v. United States, No. 4:17-CR-61, 2019 WL 3843066, at *3 (E.D. Va. Aug. 15, 2019); Dinkins
v. United States, No. 3:19-CV-00909, 2020 WL 2519886, at *2 (M.D. Tenn. May 18, 2020); United States v. Stack,
No. 2:13-cr-00212, 2020 WL 1531343, at *2 (D. Nev. Mar. 31, 2020). Notably, the government has not provided
any authority that has reached the opposite conclusion.

'7 See Government’s Supplemental Opposition Brief, Dkt. 57, at 17 (“[T]he Court should set a resentencing on the
defendant’s still-valid § 924(c) count, notwithstanding the fact that he has now served his original 84-month
sentence.”); Defendant’s Supplemental Reply Brief, Dkt. 59, at 1 (Defendant’s “25-year sentence for violating 18
U.S.C. § 924(c) as alleged in Count 8 of his indictment, applied consecutively to the 84-month sentence imposed for
the violation of § 924(c) alleged in a criminal information...”),

19
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 20 of 21 PagelD# 328

the Indictment and 300-months’ imprisonment on the Criminal Information, to be served
consecutively. See Judgment (Dkt. 35), at 2. Accordingly, although defendant’s § 2255 motion to
vacate is granted with respect to Count 8 of the Indictment, defendant currently remains sentenced
to 300-months’ imprisonment on the § 924(c) conviction based on the Criminal Information."
With respect to the appropriate remedy here, § 2255 lists four permissible remedies for a
successful habeas claim: (1) “discharge the prisoner,” (2) “grant [the prisoner] a new trial,” (3)
“re-sentence [the prisoner],” or (4) “correct the [prisoner’s] sentence.” 28 U.S.C. § 2255. The
Fourth Circuit has made clear that “the most ‘appropriate’ remedy” under § 2255 “is to...permit
resentencing.” United States v. Hillary, 106 F.3d 1170, 1172 (4th Cir. 1997). In this respect, a
district court retains the power to “resentence as appropriate on all undischarged sentences.” /d. at
1173; see also Pasquarille v. United States, 130 F.3d 1220, 1222 (6th Cir. 1997) (“Every circuit
that has considered this issue has held that the district court has the authority to resentence a
defendant who has secured reversal of a § 924(c) conviction under § 2255.”). Accordingly, a
resentencing on defendant’s remaining, valid § 924(c) conviction on the Criminal Information is
appropriate in this case. Prior to defendant’s resentencing, U.S. Probation shall prepare a
supplemental pre-sentence report with respect to any pertinent information for the period since
defendant’s 2007 sentencing, and defendant and the government shall have an opportunity to
submit briefs articulating their respective positions on an appropriate sentence on defendant’s

remaining § 924(c) conviction.

 

'8 The 300-month sentence is no longer the mandatory minimum sentence for defendant’s § 924(c) conviction on the
Criminal Information because the § 924(c) conviction is no longer defendant’s second § 924(c) conviction, but given
the statutory maximum sentence for a § 924(c) conviction is life imprisonment, the 300-month sentence is also not a
statutorily invalid sentence.

20
Case 1:07-cr-00146-TSE Document 60 Filed 08/04/20 Page 21 of 21 PagelD# 329

« * *

For the reasons set forth above, defendant’s § 2255 motion is granted in part and denied in
part. Specifically, defendant's § 2255 motion is granted insofar as the Judgment in a Criminal Case
entered on October 26, 2007 is vacated as to Count 8 of the Indictment and a resentencing hearing
on defendant’s § 924(c) conviction from the single-count Criminal Information is scheduled for
September 25, 2020 at 9:00 a.m. Defendant's § 2255 motion is denied in all other respects.

An appropriate order will issue separately.

The Clerk is directed to provide a copy of this Opinion to all counsel of record.

Alexandria, Virginia
August 4, 2020

   
  

 

T.S. Ellis, 1

United Sunes District Judge

2}
